           Case 1:21-cv-05735-VEC Document 8 Filed 07/23/21 Page 1 of 5

                                                                            USDC SDNY
                                                                            DOCUMENT
UNITED STATES DISTRICT COURT                                                ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                               DOC #:
                                                                            DATE FILED: 7/23/2021
FENG LI,
                           Plaintiff,
                    -against-
                                                                       21-CV-5735 (VEC)
MARK C. DILLON; J.P. SYLVIA O. HINDS-
RADIX, BETSY BARROS, PAUL WOOTON,                                  ORDER OF DISMISSAL
in their official capacities as justices of the New
York Supreme Court, the New York State
Supreme Court,
                           Defendants.


VALERIE CAPRONI, United States District Judge:

       Plaintiff Feng Li brings this pro se action, for which the filing fee has been paid, under 42

U.S.C. § 1983, inter alia, alleging that Defendants violated his constitutional rights. He names

as Defendants four Justices of the New York Supreme Court, Appellate Division, Second

Department.

       The Court dismisses the complaint for the reasons set forth below and warns Plaintiff that

should he continue to file frivolous actions, the Court will issue an order barring him from filing

actions in this Court, without first obtaining permission.

                                    STANDARD OF REVIEW

       The Court has the authority to dismiss a complaint, even when the plaintiff has paid the

filing fee, if it determines that the action is frivolous, Fitzgerald v. First E. Seventh Tenants

Corp., 221 F.3d 362, 363–64 (2d Cir. 2000) (per curiam) (citing Pillay v. INS, 45 F.3d 14, 16–17

(2d Cir. 1995) (per curiam) (holding that Court of Appeals has inherent authority to dismiss

frivolous appeal)), or that the Court lacks subject-matter jurisdiction, Ruhrgas AG v. Marathon

Oil Co., 526 U.S. 574, 583 (1999). An action is frivolous if it “lacks an arguable basis either in
          Case 1:21-cv-05735-VEC Document 8 Filed 07/23/21 Page 2 of 5




law or in fact.” Neitzke v. Williams, 490 U.S. 319, 325 (1989). The Court is obliged, however,

to construe pro se pleadings liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009), and

interpret them to raise the “strongest [claims] that they suggest,” Triestman v. Fed. Bureau of

Prisons, 470 F.3d 471, 474 (2d Cir. 2006) (internal quotation marks and citations omitted).

                                         BACKGROUND

       Plaintiff Feng Li, who is a frequent filer in this Court and self-identifies as being a

suspended attorney in the State of New York, brings claims against Mark C. Dillon, J.P. Sylvia

O. Hinds-Radix, Betsy Barros, and Paul Wooten, all New York State Appellate Division

Justices, in their official capacities. See Complaint, Dkt. 1. Plaintiff brings this complaint

against Defendants based on their January 27, 2021 decision, affirming a New York State

Supreme Court decision rendered in an action Plaintiff brought against his former clients. See id.

at 8; see also id., Ex. 1 (Nov. 16, 2020 Decision & Order). Plaintiff contends that he does not

challenge Defendants’ decision affirming the lower court’s dismissal of his complaint; instead,

Plaintiff purports to challenge Defendants’ statement in their opinion that “This Court found that

the plaintiff (Li) had misappropriated the Rabine funds (the SHLP/Ranie fund) and a portion of

the Sy judgment.” Id. at 8, 16. Plaintiff seeks injunctive and declaratory relief, as well as

attorneys’ fees (notwithstanding his pro se status).

                                           DISCUSSION

       Judges are absolutely immune from suit for damages for any actions taken within the

scope of their judicial responsibilities. Mireles v. Waco, 502 U.S. 9, 11 (1991). Generally, “acts

arising out of, or related to, individual cases before the judge are considered judicial in nature.”

Bliven v. Hunt, 579 F.3d 204, 210 (2d Cir. 2009). “[E]ven allegations of bad faith or malice

cannot overcome judicial immunity,” id., because “[w]ithout insulation from liability, judges

would be subject to harassment and intimidation . . . .” Young v. Selsky, 41 F.3d 47, 51 (2d Cir.


                                                  2
          Case 1:21-cv-05735-VEC Document 8 Filed 07/23/21 Page 3 of 5




1994). In addition, as amended in 1996, § 1983 provides that “in any action brought against a

judicial officer for an act or omission taken in such officer’s judicial capacity, injunctive relief

shall not be granted unless a declaratory decree was violated or declaratory relief was

unavailable.” 42 U.S.C. § 1983.

       “[A] judge is not immune from liability for nonjudicial actions, i.e., actions not taken in

the judge’s judicial capacity,” or “for actions, though judicial in nature, taken in the complete

absence of all jurisdiction.” Mireles, 502 U.S. at 11-12. “[T]he scope of [a] judge’s jurisdiction

must be construed broadly where the issue is the immunity of the judge.” Stump v. Sparkman,

435 U.S. 349, 356 (1978).

       Plaintiff’s claims against Defendants arise out of a decision they rendered in adjudicating

his appeal, and in particular, a statement issued in dicta in the Appellate Division’s opinion. See

Complaint, Ex. 1. Defendants undoubtedly were acting within the scope of their judicial

capacity in rendering their decision. Moreover, the challenged statement issued by Defendants

quoted from a prior opinion of the Appellate Division, Second Department, in which the court

stated that “it cannot be said that there was an infirmity of proof that the respondent

misappropriated the Rabine funds and a portion of the Sy judgment.” In re Feng Li, 149 A.D.3d

238, 253 (2d Dep’t 2017). Notwithstanding Plaintiff’s contention that Defendants “were without

subject matter jurisdiction” either in issuing their decision or stating that the court had previously

found Plaintiff to have misappropriated funds, see Complaint at 16, Defendants plainly had

jurisdiction to issue the challenged decision and contested language therein.

       The Court therefore dismisses Plaintiff’s claims against Defendants as frivolous under the

doctrine of judicial immunity. See Neitzke, 490 U.S. at 325 (stating that a claim is frivolous if it

“lacks and arguable basis either in law or in fact”); Montero v. Travis, 171 F.3d 757, 760 (2d Cir.




                                                   3
           Case 1:21-cv-05735-VEC Document 8 Filed 07/23/21 Page 4 of 5




1999) (“A complaint will be dismissed as ‘frivolous’ when ‘it is clear that the defendants are

immune from suit.’” (quoting Neitzke, 490 U.S. at 327)); see also Mills v. Fischer, 645 F.3d 176,

177 (2d Cir. 2011) (“Any claim dismissed on the ground of absolute judicial immunity is

‘frivolous’ for purposes of [the in forma pauperis statute].”).

                                   LEAVE TO AMEND DENIED

        Generally, a court should not dismiss a pro se complaint “without granting leave to

amend at least once when a liberal reading of the complaint gives any indication that a valid

claim might be stated.” Dolan v. Connolly, 794 F.3d 290, 295 (2d Cir. 2015) (cleaned up). But a

court has inherent power to dismiss without leave to amend or replead “where the substance of

the claim pleaded is frivolous on its face,” Salahuddin v. Cuomo, 861 F.2d 40, 42 (2d Cir. 1988),

or where amendment would otherwise be futile, Hill v. Curcione, 657 F. 3d 116, 123–24 (2d Cir.

2011); see also Shapiro v. McManus, 136 S. Ct. 450, 455–56 (2015) (holding that federal-

question jurisdiction is lacking where the claims are “wholly insubstantial and frivolous,”

“essentially fictitious,” or “obviously without merit” (cleaned up)). The Court declines to grant

Plaintiff leave to amend both because the complaint is frivolous on its face and because it would

be futile to do so.

                                              WARNING

        In Li v. Lorenzo, then-Chief Judge McMahon noted Plaintiff’s litigation history and status

as an attorney and warned Li that the filing of future frivolous actions in this Court would result

in an order barring him from filing new actions in forma pauperis without prior permission. No.

16-CV-4092, Dkt. 4 at 4–5 (S.D.N.Y. Sept. 7, 2016). Plaintiff appeared to be deterred until he

filed this action for which he paid the filing fees.

        In light of the frivolous nature of this matter, Plaintiff’s litigation history, and status as a

suspended attorney, the Court warns Plaintiff that further duplicative or frivolous litigation in


                                                    4
          Case 1:21-cv-05735-VEC Document 8 Filed 07/23/21 Page 5 of 5




this Court will result in an order barring him from filing any new action, either in forma pauperis

or by paying the filing fees, without prior permission. See 28 U.S.C. § 1651.

                                         CONCLUSION

       Plaintiff’s complaint is dismissed under the doctrine of judicial immunity and as

frivolous. The Clerk of Court is directed to mail a copy of this order to Plaintiff and to note

service on the docket. The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this

order would not be taken in good faith, and therefore in forma pauperis status is denied for the

purpose of an appeal. See Coppedge v. United States, 369 U.S. 438, 444–45 (1962).

SO ORDERED.

Dated: July 23, 2021
       New York, New York

                                                                        CAPRON
                                                            VALERIE CAPRONI      NI
                                                          United States District Judge




                                                  5
